internal_revenue_service number release date index number 7702a 7702a -------------------- --------------------------------------------- ------------------------------------------------ ----------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-141495-04 date date ------------------------------------------------ ------------------------------------------------------ ------------------------------------------- --------------------------------------- - legend taxpayer ------------------------------------------------------------ parent ------------------------- ------------------------------------------------------------- new corp corp bank a bank b entity --------------------- state state state date --------- ------------------ ----------- ------------------------- --------------------------------------------------------------------------------- ------- --------------------------------------------------------------------------------- ---------------------- ---------------------- plr-141495-04 date date m n p q trustee -------------------------------------------------------------------------------------------------------- original contract ------- --- --- -- -------------------------------------------------------------------------------- ---------------------------------------------------------------- --------------------------------------------------------- ---------------------------------------------------------------------------------- insurance_company dear -------------- several rulings concerning a group master life_insurance_policy that was purchased to provide employee_benefits for parent and its banking affiliates legal_title of the policy is held by entity after subsequent communications and a taxpayer conference it was determined that entity should be treated as a partnership for federal tax purposes and your authorized representatives submitted a revised request for rulings to which this letter responds on date your authorized representatives submitted a letter requesting facts taxpayer is incorporated in state and is engaged in the banking business it is a member_of_an_affiliated_group of corporations filing a consolidated u s federal_income_tax return for which parent is the common parent taxpayer is subject_to the audit jurisdiction of the large midsize operating division in the state district_office of the internal_revenue_service taxpayer uses the accrual_method of accounting and the last day of its taxable_year is december establishing entity under state law for the purpose of purchasing a group flexible on date parent and its banking affiliates entered into an agreement parent has maintained an accounting of the premiums_paid by each affiliate plr-141495-04 premium variable life_insurance_policy original contract and approximately n associated unleveraged life_insurance certificates original certificates insuring the lives of employees of taxpayers and certain affiliates the life_insurance was purchased as a financing or cost_recovery vehicle for pre-and post-retirement employee_benefits the original contract and original certificates were issued by insurance_company in state on date the banking affiliates have contributed funds to entity which have been used to pay insurance premiums relating to the original contract bank upon which allocations of net realizable value and death_benefits are made the net realizable value includes the cash_surrender_value contingency mortality reserve amounts and deferred acquisition_cost dac reserve amounts the net realizable value and death_benefits were initially allocated to each bank proportionately based on its percentage share of initial contributions the ownership percentage upon the contribution of additional premiums the ownership percentage was recalculated to account for the total contributions of each bank if two banks merged their initial and additional contributions were combined in order to determine the ownership percentage of the surviving bank death_benefits are allocated to each bank based on relative ownership percentages and original certificates several of the banking affiliates were consolidated through merger transactions which ultimately resulted in taxpayer and bank a remaining as the only surviving banking affiliates on date parent engaged in a series of transactions including contributing all of the outstanding_stock of bank a to new corp a newly formed wholly-owned subsidiary of parent and the pro_rata distribution by parent of the stock of new corp to the public shareholders of parent parent represents that it received a private_letter_ruling from the service that the spin-off transaction would be treated as a tax-free distribution pursuant to sec_355 and sec_368 of the code on date new corp was acquired by corp and bank a was merged into bank b a second tier wholly owned subsidiary of corp in a transaction intended to qualify under sec_368 of the code with bank b succeeding to the rights and obligations of bank a currently taxpayer and bank b are the sole joint owners of entity the only assets of which are the original contract and original certificates and each is entitled to its ownership percentage of the cash_surrender_value and death_benefits of approximately p and q respectively as a result of the transactions described above taxpayer and bank b are no longer commonly owned and have different business interests subsequent to the establishment of entity and issuance of the original contract the proposed transaction taxpayer proposes the following two-step transaction the proposed transaction taxpayer makes the following representations insurance_company will partition partition the life_insurance contracts by each original certificate is a life_insurance_contract as that term is defined in thereafter entity will liquidate by distributing to each of taxpayer and bank b plr-141495-04 replacing the original contract with two separate contracts and each original certificate with two separate certificates each with terms identical to the original contract and the corresponding original certificates except that the premiums_paid the death_benefits and the cash_value will be partitioned between each separate contract and each separate certificate based on taxpayer’s and bank b’s respective ownership percentages of the original contract and each of the corresponding original certificates a separate contract and separate certificates representing each party’s beneficial_ownership of the original contract and original certificates sec_7702 of the code because it is a life_insurance_contract under state law and it meets the cash_value_accumulation_test of sec_7702 defined in sec_7702a original certificates original certificates since issuance original certificates will be identical to those provided in the separate contract and corresponding separate certificates and the investment allocations as in effect with respect to the original contract and original certificates will be in effect with respect to the separate contract and corresponding separate certificates immediately after the proposed transaction applicable state law no withdrawals or loans have been taken against the original contract and the separate certificates will qualify as life_insurance contracts under the no original certificate is a modified_endowment_contract as that term i sec_3 under state law entity is the legal owner of the original contract and the available investment options provided in the original contract and requested ruling sec_1 the partition of the original contract and the original certificates will not constitute a sale_or_other_disposition under sec_1001 and neither the entity nor taxpayer or bank b will recognize income on the distribution of the separate contracts and separate certificates plr-141495-04 life_insurance contracts pursuant to sec_1035 the partition will not be treated as an exchange of life_insurance contracts for taxpayer’s investment_in_the_contract for the separate certificates for the proposed transaction will not result in a transfer for valuable there will not be a material_change under sec_7702a by reason of the the separate certificates will not fail to qualify as life_insurance_contract sec_5 for purposes of sec_7702 each separate certificate will have the same issue the partition will not be considered a change in the terms of the original purposes of sec_72 and e will when the partition is consummated be based on its relative ownership share of entity consideration under sec_101 of code date as the corresponding original certificate under sec_7702 by reason of the partition of the original certificates and the distribution of those certificates in liquidation of entity certificates requiring adjustments in future determinations under sec_7702 partition of the original contract and certificates into the separate contract and separate certificates accordingly the original certificates and taxpayer’s separate certificates will be considered as entered into on the same dates date as each respective corresponding original certificate treated as a reduction in benefits under sec_7702a reason of the partition of the original certificates and the distribution of the separate certificates in liquidation of entity be allocated its relative ownership share of the accumulated amount_paid under the original certificates likewise for purposes of the 7-pay test of sec_7702a the sum of the seven annual net level premiums that will be treated as having been paid will be the separate certificate's relative ownership percentage of the sum of the net level premiums_paid on or before such time if the contract provided for paid-up future_benefits after the payment of the level annual payments the separate certificates will not become modified endowment contracts by for purposes of sec_7702a each separate certificate will have the same issue at the time the partition is consummated each of taxpayer and bank b will the partition of the original contract and original certificates will not be plr-141495-04 for purposes of sec_264 each separate contract and separate certificate will be treated as having the same issue purchase and premium paid dates as the original contract and corresponding original certificate in sec_264 at the time first covered by the original contract and original certificates sec_264 will continue to apply to each respective separate contract and separate certificate for purposes of sec_264 if the insured individual was a person described law and analysis sec_1001 provides that the gain from the sale_or_other_disposition of ruling property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained accordingly an inherent element of sec_1001 is the general requirement that a transaction must be a sale exchange or other_disposition to result in a taxable_event 499_us_554 in the instant case the issue is whether the partition constitutes a sale exchange or other_disposition that the partition of property between two co-owners is a nontaxable event similarly published rulings concerning the division of jointly held property have concluded that if the division is characterized as a partition the transaction is nontaxable undivided interests_in_real_property the taxpayer wanted to purchase the interest of one of the other tenants-in-common but no price could be agreed on the taxpayer brought a partition action in accordance with state law forcing the sale of the property the taxpayer and four of the other tenants purchased the property at the partition sale the local commissioner appointed by the court distributed the proceeds of the sale among the purchasing tenants in accordance with their respective interests prior to the partition sale and conveyed the entire title to the property to the taxpayer and the four other tenants in common who purchased the property at the partition sale the revenue_ruling concluded that the taxpayer neither realized a taxable gain nor sustained a deductible loss on the sale or sale of the undivided_interest in the property that he owned immediately before the partition proceedings revrul_55_77 reasoned that this in 370_us_65 the supreme court concluded in revrul_55_77 1955_1_cb_339 the taxpayer and five others owned revrul_56_437 1956_2_cb_507 concerned two situations involving joint after the partition the separate contract and separate certificates held by each plr-141495-04 was because the taxpayer still owned the same interest that he owned before he sold nothing ownership of personal_property in the first situation the conversion of a joint_tenancy in corporate stock into a tenancy_in_common for the purposes of eliminating a survivorship feature was held to be a nontaxable_transaction for federal_income_tax purposes in the second situation two joint_tenants of corporate stock brought an action under state law compelling partition and the issuance of two separate stock certificates in each of their names the service ruled that this transaction also was nontaxable because there was no sale_or_exchange each of the stockholders received separate stock certificates representing the same relative ownership share in the corporation that they had held before of taxpayer and bank b will reflect the same relative ownership percentage in the original contract and original certificates that were held by taxpayer and bank b before the transaction moreover the separate contract and separate certificates have in the aggregate the exact same terms as the original contract and original certificates and each separate certificate insures the same life as the corresponding original certificate this is analogous to the partition of corporate stock in revrul_56_437 accordingly taxpayer’s receipt of the separate contract and separate certificates does not result in a sale exchange or other_disposition under sec_1001 partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution sec_731 provides that no gain_or_loss shall be recognized to a partnership on a distribution to a partner of property including money money includes marketable_securities and that such securities shall be taken into account at their fair_market_value as of the date of the distribution sec_731 in general provides that the term marketable_securities means financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 sec_731 provides that the term financial_instrument includes stocks and other equity interests evidences of indebtedness options forward or futures contracts notional_principal_contracts and derivatives in the instant case entity will liquidate and distribute the separate contracts and the separate certificates since the separate contracts and the separate certificates are neither money nor marketable_securities neither the entity nor the taxpayer and sec_731 provides that in the case of a distribution by a partnership to a sec_731 provides inter alia that for purposes of sec_731 the term sec_1035 provides that no gain_or_loss shall be recognized on the plr-141495-04 bank b will recognize gain on the transfer of the policies to the taxpayer and bank b in liquidation of entity ruling exchange of a life_insurance_contract for another life_insurance_contract sec_1035 is a nonrecognition_provision in ruling we concluded that taxpayer's receipt of the separate certificates for its ownership percentage in the original certificates is a nontaxable event therefore the application of a nonrecognition_provision is moot ruling in both sec_72 and e investment_in_the_contract is defined as of any date as - a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from income under this subtitle or prior income_tax laws taxpayer and bank b are treated as owning their respective shares of partnership property p for taxpayer q for bank b which consists of the original contract and original certificates for which they have paid the premiums the premiums_paid also represent the investment_in_the_contract for each separate certificate because there have been no withdrawals will be based on relative ownership percentage consequently taxpayer will be considered to have paid premiums for the separate certificates equal to p of the total premiums_paid for the original certificates while bank b will be considered to have paid premiums for the separate certificates equal to q of the total premiums_paid for the original certificates accordingly taxpayer’s investment_in_the_contract of the separate certificates will be based on its ownership percentage in the original certificates ruling sec_101 of the code generally provides that gross_income does not include amounts received under a life_insurance_contract by reason of the insured’s death sec_101 provides that this exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee the distribution of the separate contract and separate certificates from entity for federal_income_tax purposes entity is treated as a partnership and the term transfer for a valuable consideration is defined for purposes of ruling concludes that the partition will not be a sale exchange or other the term life_insurance_contract is defined in sec_7702 for purposes of the plr-141495-04 sec_101 of the code in sec_1_101-1 of the regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy additionally sec_101 provides that even if there has been a transfer for valuable consideration the rule does not apply if the basis for purposes of determining gain_or_loss in the hands of the transferee is determined in whole or in part by reference to such basis in the hands of the transferor disposition and that the liquidating_distribution of the separate contracts and separate certificates will not result in income to the taxpayer and bank b thus the proposed transaction will not result in a transfer for a valuable consideration under sec_101 of the code rulings code to be a contract that is a life_insurance_contract under the applicable law and that either meets the cash_value_accumulation_test of sec_7702 or both a meets the guideline premium requirements of sec_7702 and b falls within the cash_value corridor of sec_7702 taxpayer represents that the separate certificates qualify as life_insurance contracts under the applicable state law thus to be life_insurance contracts under sec_7702 the separate certificates need only meet one of the mathematical tests in general a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of such contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract the issue_date of a potential life_insurance_contract is a factor in the application of the cash_value_accumulation_test because the net_single_premium at any time to fund the future_benefits under the contract depends on the insured’s age at issue assignment of the same issue_date by insurance_company the issue dates of the original certificates and the separate certificates will be the same for purposes of the cash_value_accumulation_test the separate certificates will have the same dates assigned by insurance_company and will in substance continue the coverage provided by the original certificates with at most a minor administrative change contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to paid at such time to fund future_benefits under the contract taxpayer represents that the original certificates satisfy this test the separate certificates will be considered to be issued on the same dates as the original the original certificates and the separate certificates will be identical including the cash_value_accumulation_test of sec_7702 requires that by the terms of the sec_7702 provides generally that if there is a change in benefits for purposes of testing under sec_7702 after the proposed transaction taxpayer plr-141495-04 certificates in substance the proposed transaction is a partition of the original certificates in which the separate certificates will have the same terms and the same issue dates as the original certificates and in the aggregate will provide the same cash_value and death_benefits accordingly the proposed transaction will not cause the separate certificates to fail to meet the cash_value_accumulation_test and bank b will be allocated their relative ownership percentages of premiums_paid cash_surrender_value death_benefits and allocations to the separate_accounts paid under original certificates this reflects that the proposed transaction is a partition after the partition determinations under sec_7702 for taxpayer’s separate certificates will be made without regard to taxpayer’s relative ownership existing at the time of the proposed transaction under or in other terms of the contract which was not reflected in any previous determination or adjustment made under sec_7702 there shall be proper adjustments made in future determinations under sec_7702 in the instant case there will be no change_of benefits under the separate certificates taxpayer represents that the terms of the separate contracts and separate certificates and the original contract and original certificates will be identical taxpayer and bank b will retain the same benefits and other terms both before and after the proposed transaction accordingly the proposed transaction will not require adjustments in future determinations under sec_7702 rulings - sec_7702a provides in relevant part that for purposes of sec_72 the term modified_endowment_contract means any contract meeting the requirements of sec_7702 that is entered into on or after date and fails the 7-pay test of sec_7702a sec_7702a provides that for purposes of sec_7702a a contract fails to meet the 7-pay test of this section if the accumulated amount_paid under the contract at any time during the first contract years exceeds the sum of the net level premiums which would have been paid on or before such time if the contract provided for paid-up future_benefits after the payment of level annual premiums sec_7702a of the level annual premiums shall be made as of the time the contract is issued sec_7702a fails to provide a definition concerning when a contract is issued however sec_7702a states that except as otherwise provided in sec_7702a the terms used in sec_7702a shall have the same meaning as when used in sec_7702 since the separate certificates will be treated as issued on the same dates as the original certificates for purposes of sec_7702 the separate certificates should be treated as a general_rule sec_7702a provides that the determination under plr-141495-04 as issued on the same dates as the original certificates for purposes of sec_7702a unless there is an overriding reason to do otherwise if however there is a material_change in the benefits under or in other terms of the contract which was not reflected in any previous determination under sec_7702a then i such contract shall be treated as a new contract entered into on the day on which such material_change takes effect and ii appropriate adjustments shall be made in determining whether such contract meets the 7-pay test of sec_7702a to take into account the cash_surrender_value of the contract sec_7702a there will be no material_change between the original certificates and the separate certificates because the sum of the benefits under the separate certificates is equal to the sum of the benefits under the original certificates and the terms of the original certificates are identical to the terms of the separate certificates to apply the 7-pay test after the partition taxpayer and bank b will be allocated their relative ownership percentage of the accumulated amount_paid under the original certificates as of the time of the partition and the sum of the net level premiums which would have been paid on or before such time if the contract provided for paid-up future_benefits after the payment of level annual payments given taxpayer’s representation that the original certificates are not modified endowment contracts the separate certificates will also not become modified endowment contracts by reason of the proposed transaction after the partition taxpayer’s and bank b’s separate certificates will be tested separately for modified_endowment_contract status rulings -14 with respect to indebtedness on life_insurance policies sec_264 except as provided in sec_264 provides that any interest_paid or accrued on any indebtedness with respect to one or more life_insurance policies owned by the taxpayer covering the life of any individual is not deductible the exception in sec_264 is for policies covering key persons amount_paid or accrued on indebtedness incurred or continued to purchase or carry a life_insurance_contract other than a single premium contract pursuant to a plan of purchase that contemplates the systematic direct or indirect borrowing of part or all of the increases in the cash_value of such contract either from the insurer or otherwise sec_264 provides generally that sec_264 shall not apply to any amount_paid or accrued by a person during a taxable_year on indebtedness incurred or continued as part of a plan referred to in sec_264 if no part of four of the annual premiums due during the 7-year period beginning with the date the first premium on the contract to which such plan relates was paid is paid under such plan by reason of indebtedness sec_264 of the code denies in certain circumstances an interest_deduction sec_264 except as provided in sec_264 denies a deduction on any plr-141495-04 sec_264 provides generally that no deduction shall be allowed for that portion of a taxpayer’s interest_expense which is allocable to unborrowed cash values sec_264 provides an exception from the general_rule of sec_264 for any policy or contract owned by an entity engaged in a trade_or_business if such policy or contract covers only one individual and if such individual is at the time first covered by the policy or contract either i a 20-percent_owner of such entity or ii an individual not described in clause i who is an officer director or employee of such trade_or_business under sec_264 each of the certificates in this case will be treated as a separate contract for purposes of sec_264 because pursuant to sec_848 the separate contracts are not group_life_insurance contracts the separate contract and certificates will be the issue dates of the original contract and certificates this followed from our earlier conclusion that the proposed transaction is a partition not a taxable_event under sec_1001 the same logic applies to sec_264 the issuance of the separate contracts and certificates to entity and the distribution of a separate contract and separate certificates to taxpayer in lieu of its interest in the original contract and certificates will be a nontaxable event under sec_1001 thus the issue purchase and premium paid dates of the separate contracts and certificates will be treated the same as the issue purchase and premium paid dates of the original certificates for purposes of sec_264 therefore for purposes of determining whether the exception in sec_264 applies to the separate certificates the date that the insured was first covered under the original certificates date will be used as the initial date of coverage under the separate certificates for purposes of sec_7702 and sec_7702a we concluded above that the issue dates of conclusion sec_1 the partition of the original contract and the original certificates will not the partition will not be treated as an exchange of life_insurance contracts for constitute a sale_or_other_disposition under sec_1001 and neither the entity nor taxpayer or bank b will recognize income on the distribution of the separate contracts and separate certificates life_insurance contracts pursuant to sec_1035 purposes of sec_72 and e will when the partition is consummated be based on its relative ownership share of entity consideration under sec_101 of code date as the corresponding original certificate for purposes of sec_7702 each separate certificate will have the same issue taxpayer’s investment_in_the_contract for the separate certificates for the proposed transaction will not result in a transfer for valuable the partition will not be considered a change in the terms of the original there will not be a material_change under sec_7702a by reason of the the separate certificates will not fail to qualify as life_insurance contracts the partition of the original contract and original certificates will not be for purposes of sec_7702a each separate certificate will have the same issue the separate certificates will not become modified endowment contracts by plr-141495-04 under sec_7702 by reason of the partition of the original certificates and the distribution of those certificates in liquidation of entity certificates requiring adjustments in future determinations under sec_7702 partition of the original contract and certificates into the separate contract and separate certificates accordingly the original certificates and taxpayer’s separate certificates will be considered as entered into on the same dates date as each respective corresponding original certificate treated as a reduction in benefits under sec_7702a reason of the partition of the original certificates and the distribution of the separate certificates in liquidation of entity be allocated its relative ownership share of the accumulated amount_paid under the original certificates likewise for purposes of the 7-pay test of sec_7702a the sum of the seven annual net level premiums that will be treated as having been paid will be the separate certificate's relative ownership percentage of the sum of the net level premiums_paid on or before such time if the contract provided for paid-up future_benefits after the payment of the level annual payments for purposes of sec_264 each separate contract and separate certificate will be treated as having the same issue purchase and premium paid dates as the original contract and corresponding original certificate in sec_264 at the time first covered by the original contract and original certificates sec_264 will continue to apply to each respective separate contract and separate certificate concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied for purposes of sec_264 if the insured individual was a person described at the time the partition is consummated each of taxpayer and bank b will plr-141495-04 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s thomas m preston senior counsel branch office of associate chief_counsel financial institutions and products
